                                         Case 4:17-cv-04405-HSG Document 452 Filed 03/31/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLEXXIKON INC.,                                    Case No. 17-cv-04405-HSG
                                   8                    Plaintiff,                          ORDER GRANTING PLAINTIFF’S
                                                                                            ADMINISTRATIVE MOTION FOR
                                   9             v.                                         LEAVE TO FILE FOR
                                                                                            RECONSIDERATION OF MOTIONS
                                  10     NOVARTIS PHARMACEUTICALS                           TO SEAL
                                         CORPORATION,
                                  11                                                        Re: Dkt. No. 394
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Plexxikon Inc.’s administrative motion for leave to

                                  14   move for reconsideration of its motions to seal. Dkt. No. 394. For the reasons detailed below, the

                                  15   Court GRANTS the motion.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted). “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in

                                  28   disclosure and justify sealing court records exist when such ‘court files might have become a
                                         Case 4:17-cv-04405-HSG Document 452 Filed 03/31/21 Page 2 of 5




                                   1   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                   2   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon v.

                                   3   Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978)). “The mere fact that the production of records

                                   4   may lead to a litigant’s embarrassment, incrimination, or exposure to further litigation will not,

                                   5   without more, compel the court to seal its records.” Id.

                                   6          Civil Local Rule 79-5 supplements the “compelling reasons” standard. The party seeking

                                   7   to file under seal must submit “a request that establishes that the document, or portions thereof, are

                                   8   privileged, protectable as a trade secret or otherwise entitled to protection under the law . . . . The

                                   9   request must be narrowly tailored to seek sealing only of sealable material . . . .” Civil L.R. 79-

                                  10   5(b). Courts have found that “confidential business information” in the form of “license

                                  11   agreements, financial terms, details of confidential licensing negotiations, and business strategies”

                                  12   satisfies the “compelling reasons” standard. See In re Qualcomm Litig., No. 3:17-cv-0108-GPC-
Northern District of California
 United States District Court




                                  13   MDD, 2017 WL 5176922, at *2 (S.D. Cal. Nov. 8, 2017) (observing that sealing such information

                                  14   “prevent[ed] competitors from gaining insight into the parties’ business model and strategy”);

                                  15   Finisar Corp. v. Nistica, Inc., No. 13-cv-03345-BLF (JSC), 2015 WL 3988132, at *5 (N.D. Cal.

                                  16   June 30, 2015).

                                  17          Records attached to nondispositive motions must meet the lower “good cause” standard of

                                  18   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                  19   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotations omitted). This

                                  20   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                  21   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                  22   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                  23   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                  24   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                  25    II.   DISCUSSION
                                  26          Plaintiff Plexxikon Inc. and Novartis Pharmaceuticals Corporation filed a number of

                                  27   administrative motions to file under seal in connection with their summary judgment, Daubert,

                                  28   and in limine motions. The Court issued an omnibus order granting in part and denying in part
                                                                                          2
                                         Case 4:17-cv-04405-HSG Document 452 Filed 03/31/21 Page 3 of 5




                                   1   these motions. See Dkt. No. 386. Plaintiff now requests that the Court reconsider this order

                                   2   regarding four specific documents:

                                   3

                                   4              •    Exhibit 2 to the Declaration of Tom Steindler in Support of Defendant’s Motion to

                                   5                   Exclude Expert Testimony of Gregory K. Leonard, Ph.D., Dkt. No. 202-3;

                                   6              •    Excerpts of Plaintiff’s Opposition to Defendant’s Motion to Exclude Expert

                                   7                   Testimony of Gregory K. Leonard, Ph.D. (“Leonard Daubert Opposition”), Dkt.

                                   8                   No. 325;

                                   9              •    Excerpts of Exhibit 1 to the Declaration of Laura E. Miller in Support of the

                                  10                   Leonard Daubert Opposition, Dkt. No. 325-2; and

                                  11              •    Exhibit 1 to the Declaration of Laura E. Miller in Support of Plaintiff’s Motion to

                                  12                   Exclude the Opinions and Testimony of James E. Malackowski, Dkt. No. 169-2.
Northern District of California
 United States District Court




                                  13

                                  14   Plaintiff acknowledges that it belatedly filed declarations to establish that these documents contain

                                  15   sealable information regarding Plaintiff’s trade secrets and licensing information. See Dkt. Nos.

                                  16   314-2, 394-1.

                                  17          Having considered these declarations and Plaintiff’s argument, the Court finds that

                                  18   Plaintiff has met the standard for reconsideration pursuant to Civil L.R. 7-9(b). The Court applies

                                  19   the lower good cause standard for these documents because they relate to the parties’ Daubert

                                  20   motions. The Court finds that Plaintiff has narrowly tailored its requested redactions to

                                  21   confidential and proprietary licensing information. The public release of these documents could

                                  22   give non-party competitors an unfair advantage in future licensing negotiations with Plaintiff and

                                  23   Plaintiff’s business partners. See In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th Cir. 2008)

                                  24   (ordering sealing where documents could be used “‘as sources of business information that might

                                  25   harm a litigant’s competitive standing’”) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589,

                                  26   598 (1978)). Thus, the Court finds that Plaintiff has established good cause to seal the documents

                                  27   as detailed in the table below. See, e.g., Linex Techs., Inc. v. Hewlett-Packard Co., No. C 13-159

                                  28   CW, 2014 WL 6901744 (N.D. Cal. Dec. 8, 2014); Apple Inc. v. Samsung Elecs. Co., Ltd., No. 11-
                                                                                         3
Case 4:17-cv-04405-HSG Document 452 Filed 03/31/21 Page 4 of 5
Case 4:17-cv-04405-HSG Document 452 Filed 03/31/21 Page 5 of 5
